Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 8, 1995, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board granted claimant’s motion to reopen and reconsider its prior decision for the sole purpose of determining *723whether there had been compliance with the procedural requirements set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Having found no substantial procedural violations, the Board adhered to its prior decision disqualifying claimant from receiving benefits on the basis that his employment was terminated for misconduct. On this appeal, claimant fails to set forth any procedural errors. The Board’s decision must, therefore, be upheld. Although claimant seeks to argue the merits of the Board’s prior decision, we decline to address this issue since it was not considered by the Board.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.